Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of                                         Sep 04 2014, 9:36 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:
JEREMY K. NIX                                      GREGORY F. ZOELLER
Matheny, Hahn, Denman, & Nix, LLP                  Attorney General of Indiana
Huntington, Indiana
                                                   LARRY D. ALLEN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

KEVIN I. COLON, SR.,                               )
                                                   )
       Appellant-Petitioner,                       )
                                                   )
           vs.                                     )        No. 90A04-1403-CR-142
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Respondent.                        )

                       APPEAL FROM THE WELLS CIRCUIT COURT
                            The Honorable Kenton W. Kiracofe
                            Cause No. 90C01-1310-FB-00015


                                        September 4, 2014
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
         Kevin Colon (“Colon”) pleaded guilty in Wells Circuit Court to Class B felony

dealing in methamphetamine. He was ordered to serve a twelve-year executed sentence

in the Department of Correction. Colon appeals and argues that the trial court abused its

discretion in sentencing him and that his sentence is inappropriate in light of the nature of

the offense and the character of the offender.

         We affirm.

                                   Facts and Procedural History

         On August 12, 2013, Colon provided methamphetamine to a confidential

informant who was working with the Bluffton Police Department. In exchange for the

methamphetamine, the confidential informant gave Colon a box containing ninety-six

pseudoephedrine1 pills. On August 15, 2013, Colon again exchanged methamphetamine

for pseudoephedrine with the same confidential informant. Both transactions were audio

recorded by the informant.

         On October 16, 2013, the State charged Colon with two counts of Class B felony

dealing in methamphetamine. Three months later, on January 14, 2014, Colon pleaded

guilty to one count of Class B felony dealing in methamphetamine. In exchange for

Colon’s guilty plea, the State agreed to dismiss the second Class B felony count and that

Colon’s sentence would be capped at fifteen years.




1
    Pseudoephedrine is an ingredient commonly used to manufacture methamphetamine.
2
    Colon has four prior misdemeanor convictions for domestic battery, check deception, driving without a
                                                    2
       The trial court held a sentencing hearing on March 17, 2014. At the hearing, the

trial court found as aggravating Colon’s criminal history2 and the fact that he committed

the offenses while released on bond awaiting trial for a charge of driving with a

suspended license. The trial court found as mitigating Colon’s guilty plea, but assigned it

little weight in light of the weight of the evidence against him. The trial court then

sentenced Colon to twelve years in the Department of Correction and recommended that

Colon participate in the Clean Lifestyle Is Freedom Forever (CLIFF) program for

methamphetamine abuse. Colon now appeals.

                                      I. Abuse of Discretion

       Sentencing decisions rest within the sound discretion of the trial court. Anglemyer

v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007).

So long as the sentence is within the statutory range, it is subject to review only for an

abuse of discretion. Id. An abuse of discretion will be found where the decision is

clearly against the logic and effect of the facts and circumstances before the court or the

reasonable, probable, and actual deductions to be drawn therefrom. Id. We review the

presence or absence of reasons justifying a sentence for an abuse of discretion, but we

cannot review the relative weight given to these reasons. Id. at 491.

       Colon argues that the trial court abused its discretion when it failed to find as

mitigating that (1) he was likely to respond affirmatively to probation and (2) he was

unlikely to reoffend due to his character and attitude. When an allegation is made that


2
  Colon has four prior misdemeanor convictions for domestic battery, check deception, driving without a
driver’s license, and driving while suspended.
                                                  3
the trial court failed to find a mitigating factor, the defendant is required to establish that

the mitigating evidence is both significant and clearly supported by the record. Id. at 493.

However, a trial court is not obligated to accept a defendant’s claim as to what constitutes

a mitigating circumstance. Rascoe v. State, 736 N.E.2d 246, 249 (Ind. 2000).

       Colon contends that the fact that he has a “minimal criminal history which

consisted entirely of misdemeanor offenses for domestic battery, check deception, and

driving while suspended”; the fact that he has only violated probation once before, by

failing to pay probation fees; and his statement that “his arrest saved his life and he

welcomed the opportunity for [drug abuse] treatment and probation” shows that he is

likely to respond affirmatively to probation and that he is unlikely to reoffend.

Appellant’s Br. at 5; Tr. p. 10.

       However, the record indicates that the trial court did acknowledge and consider

Colon’s claims of mitigating circumstances when it imposed his sentence. The trial court

was in the best position to judge Colon’s credibility and rejected Colon’s self-serving

statements that he was unlikely to reoffend and that he would respond well to probation.

The trial court observed that Colon attempted to minimize his culpability at his

sentencing hearing when he stated that he did not believe that he had been dealing drugs

and that he was never “a menace to society.” Tr. pp. 12-13. Colon also initially denied

having any prior convictions, later admitting to his criminal history on cross-examination.

In light of Colon’s criminal history and his minimization of his offense at his sentencing

hearing, the trial court did not abuse its discretion by considering, then failing to identify

as mitigators that Colon is unlikely to reoffend and that he would respond affirmatively to

                                              4
probation. See Comer v. State, 839 N.E.2d 721 (Ind. Ct. App. 2005) (holding that the

trial court did not abuse its discretion at sentencing by allegedly failing to consider

mitigating factors that defendant was unlikely to reoffend and that he would likely

respond to probation or short-term imprisonment where trial court acknowledged and

considered that defendant had no prior criminal record and had expressed remorse for his

crimes).

                               II. Inappropriate Sentence

       Colon also appears to argue that his sentence is inappropriate in light of the nature

of the offense and the character of the offender. Under Indiana Appellate Rule 7(B), we

may “revise a sentence authorized by statute if, after due consideration of the trial court’s

decision, the Court finds that the sentence is inappropriate in light of the nature of the

offense and the character of the offender.” Although we may review and revise a

sentence, “[t]he principal role of appellate review should be to attempt to leaven the

outliers, and identify some guiding principles for trial courts and those charged with

improvement of the sentencing statutes, but not to achieve a perceived ‘correct’ result in

each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We must give

“deference to a trial court’s sentencing decision, both because Rule 7(B) requires us to

give due consideration to that decision and because we understand and recognize the

unique perspective a trial court brings to its sentencing decisions.” Trainor v. State, 950

N.E.2d 352, 355-56 (Ind. Ct. App. 2011), trans. denied (quoting Stewart v. State, 866

N.E.2d 858, 866 (Ind. Ct. App. 2007)) (internal quotation marks omitted).



                                             5
       When we review the appropriateness of a sentence, we consider “the culpability of

the defendant, the severity of the crime, the damage done to others, and myriad other

factors that come to light in a given case.” Cardwell, 895 N.E.2d at 1224. The defendant

has the “burden to persuade us that the sentence imposed by the trial court is

inappropriate.” Shell v. State, 927 N.E.2d 413, 422 (Ind.Ct.App.2010).

       The sentencing range for a Class B felony is between six and twenty years, with an

advisory sentence of ten years. Ind. Code § 35-50-2-5. Colon’s plea agreement capped

his sentence at fifteen years. He received a sentence of twelve years, two years more than

the advisory sentence for a Class B felony and three years less than the capped sentence

pursuant to his plea agreement.

       We first note that Colon neither provides a statement of the applicable standard of

review nor points to any legal authority to support his arguments. Therefore, pursuant to

Indiana Appellate Rule 46(A)(8), Colon has waived this issue for review. See Jackson v.

State, 758 N.E.2d 1030, 1037 (Ind. Ct. App. 2001) (noting that failure to comply with

Indiana Code Appellate Rule 46(A)(8)(b), which requires that an appellant’s brief include

a statement of the applicable standard of review for each issue, results in waiver of that

issue for appellate review); see also Hollowell v. State, 707 N.E.2d 1014, 1025 (Ind. Ct.

App. 1999) (providing that failure to support each contention with citation to relevant

legal authority results in waiver of that issue on appeal).

       Waiver notwithstanding, Colon’s claim still fails. Colon sold methamphetamine

in two separate controlled buys, and he was released on bond awaiting trial for a previous

charge at the time of the offenses. He has four previous convictions. At his sentencing

                                              6
hearing, he made statements minimizing his responsibility for his actions. Therefore,

waiver notwithstanding, Colon has not met his burden of showing that his sentence is

inappropriate in light of the nature of the offense and the character of the offender.

                                        Conclusion

       For all of these reasons, we conclude that the trial court did not abuse its discretion

in sentencing Colon and that Colon’s twelve-year executed sentence is not inappropriate

in light of the nature of the offense and the character of the offender.

       Affirmed.

RILEY, J., and CRONE, J., concur.




                                              7